Citation Nr: 0320594	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to increased evaluations for 
degenerative joint disease of the left knee and degenerative 
disc disease of the cervical spine.  The veteran subsequently 
perfected an appeal regarding both of those issues.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in February 2002 and a Supplemental Statement of 
the Case (SSOC) in June 2002.

In March 2003, the veteran presented testimony at a 
videoconference hearing in San Antonio, Texas, before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of that hearing was prepared and associated with 
the claims folder.

In a statement dated in November 2002, the veteran appears to 
have been raising a claim of entitlement to an increased 
(compensable) evaluation for his service-connected 
patellofemoral pain syndrome of the right knee.  The veteran 
also appears to have reiterated his desire to raise such a 
claim during his March 2003 videoconference hearing.  Because 
this issue has not been addressed, it is referred to the RO 
for appropriate action.


REMAND

The veteran is seeking increased evaluations for his service-
connected left knee and cervical spine disabilities.  He 
essentially contends that these disabilities are more severe 
than is contemplated by the 10 percent disability ratings 
currently assigned for each.

In November 2000, the President signed into law the VCAA, 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the claimant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that additional 
evidentiary development is required under the VCAA before 
this case can be finally decided.

During his March 2003 videoconference hearing, the veteran 
testified that he had recently been evaluated for his 
cervical spine disability at the Frank M. Tejeda Outpatient 
Clinic in San Antonio, Texas.  He also indicated that he had 
recently been evaluated at the Wilford Hall USAF Medical 
Center at Lackland Air Force Base in San Antonio, in regard 
to the necessity of hip surgery to alleviate his knee 
complaints.

VA is required to make reasonable efforts to obtain medical 
and other records that are relevant to the appellant's claim, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See VCAA § 3(a) (now codified at 38 U.S.C. 
§ 5103A (West 2002)); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA medical records are deemed to be 
in the constructive possession of VA adjudicatory personnel).  
Accordingly, the Board finds that a remand of this case is 
necessary to ensure that all pertinent treatment records have 
been obtained and associated with the claims folder.

Furthermore, it appears from the veteran's testimony that he 
is asserting that his service-connected left knee and 
cervical spine disabilities have deteriorated since he 
underwent an examination by QTC Medical Services in May 2001.  
For this reason, the Board concludes that an orthopedic 
examination is warranted in order to determine the present 
severity of the service-connected disabilities.

Accordingly, this case is remanded for the following action:

1.  The RO should obtain all records 
pertaining to the veteran from the Frank 
M. Tejeda Outpatient Clinic in San 
Antonio, Texas, since March 2002, and 
from the Wilford Hall USAF Medical Center 
at Lackland Air Force Base in San 
Antonio, Texas, since January 2000.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for his cervical 
spine and left knee disabilities.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  Following completion of the 
foregoing, the RO should make 
arrangements for the veteran to undergo 
an orthopedic examination.  The veteran's 
claims folder must be provided to the 
examiner for review.  The examiner should 
conduct a thorough examination of the 
veteran's left knee and cervical spine 
for the purpose of determining the 
severity of his service-connected 
degenerative joint disease of the left 
knee and his degenerative disc disease of 
the cervical spine.  The examination 
report should include a detailed 
description of pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  The examination report should 
also include descriptions of ranges of 
motion in the cervical spine and left 
knee, noting the normal ranges of motion 
in these joints.  The presence of either 
instability or subluxation in the left 
knee should be noted.  Also, any pain, 
weakened movement, excess fatigability, 
or incoordination on movement in either 
the left knee or cervical spine should be 
noted.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner should be 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  Any diagnostic tests 
and studies deemed necessary by the 
examiner in order to respond to the 
specified inquiries should be conducted.

4.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

5.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


